DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Li (U.S. 2016/0190335).
Regarding Claim 1, Li discloses a method of forming sublithographic features, comprising: 
forming a pattern of lines at a first pitch, the lines comprising horizontal surfaces and sloped surfaces (first lines 105/115, Figure 5); 
forming a spacer material adjacent to the lines (spacer material 117/119, Figure 7); 
removing portions of the spacer material to form spacers on the lines, the spacers comprising a second pitch (spacers 117/121, Figure 8); and 
removing the lines (opening 133, Figure 14).  
Regarding Claim 2, Li further discloses that forming a pattern of lines comprises forming the sloped surfaces at opposing ends of the horizontal surfaces of the lines, the sloped surfaces comprising oblique surfaces that depart from the horizontal surfaces (horizontal surfaces 105, oblique surfaces 115, Figure 5).  
Regarding Claim 4, Li further discloses that forming a spacer material adjacent to the lines comprises conformally forming the spacer material adjacent to the lines (spacer material 117/119, Figure 7). 
Regarding Claim 5, Li further discloses that forming a spacer material adjacent to the lines comprises forming horizontal surfaces and sloped surfaces of the spacer material (spacer material 117 or 117/119, Figures 7 and 8).
Regarding Claim 6, Li further discloses that forming horizontal surfaces and sloped surfaces of the spacer material comprises forming the sloped surfaces comprising a linear slope (spacer material 117, Figure 7).  
Regarding Claim 7, Li further discloses that forming horizontal surfaces and sloped surfaces of the spacer material comprises forming the sloped surfaces comprising a non-linear slope (spacer material 117/119, Figure 8).  
Regarding Claim 8, Li further discloses that removing portions of the spacer material to form spacers on the lines comprises removing portions of the spacer material overlying the horizontal surfaces of the lines and the sloped surfaces of the lines (spacer material 117/119, lines 105/115, Figures 7 and 8).  
Regarding Claim 9, Li further discloses that removing portions of the spacer material to form spacers on the lines comprises forming the spacers on sidewalls of the lines (spacer material 117/119, lines 105/115, spacers 121/117, Figures 7 and 8).  
Regarding Claim 10, Li further discloses that after removing the lines, forming a conductive material between the spacers to form conductive features at the second pitch (conductive material 139 or 141, Figure 21).  
Regarding Claim 12, Li discloses method of forming sublithographic features, comprising: 
forming a spacer material adjacent to a pattern of lines, the spacer material and the pattern of lines comprising horizontal portions and sloped portions, the sloped portions of the pattern of lines exhibiting oblique surfaces that depart from the horizontal portions of the pattern of lines (lines 105/115, spacer material 117/119, Figures 5 and 7); 
Serial No. 16/208,122 removing portions of the spacer material to form spacers on the lines without utilizing a chop mask (spacers 117/121, Figure 8); 
removing the lines to form openings between the spacers (opening 133, Figure 14); and 

Regarding Claim 14, Li further discloses that removing portions of the spacer material to form spacers on the lines comprises substantially removing the horizontal portions and the sloped portions of the spacer material without substantially removing the spacer material from sidewalls of the lines (lines 105/115, spacer material 117/119, spacers 117/121, Figures 5 and 7).  
Regarding Claim 15, Li further discloses that removing portions of the spacer material to form spacers on the lines comprises substantially removing the spacer material from the oblique surfaces of the lines (lines 105/115, spacer material 117/119, spacers 117/121, Figures 5 and 7. Please note that substantial amounts of material 119 are removed from the oblique surfaces 115, but the claim language does not require the oblique surfaces to be exposed from the spacer material).  
Regarding Claim 16, Li further discloses that removing portions of the spacer material to form spacers on the lines comprises forming discrete, electrically isolated spacers on sidewalls of the lines (spacers 117/121, Figure 8).  
Regarding Claim 17, Li further discloses that forming an additional spacer material on the sidewalls of the spacers (spacer 117, additional spacer material 119, or spacer 117/121, additional spacer material 129, Figures 7, 8, and 12).  
Regarding Claim 18, Li further discloses that forming a material in the openings comprises forming a conductive material in the openings (conductive material 139 or 141, Figure 21).  
Regarding Claim 19, Li discloses a method of forming sublithographic features, comprising: 

conformally forming a spacer material comprising horizontal portions and sloped portions adjacent to the lines (spacer material 117/119, Figures 6 and 7); 
substantially removing the horizontal portions and the sloped portions of the spacer material to form spacers on sidewalls of the lines, the spacers comprising a second pitch smaller than the first pitch (spacers 117/121, Figure 8);
 removing the lines to form openings between the spacers (openings 133/145, Figures 14 and 20); and 
forming a conductive material in the openings (conductive material 139/141, Figure 21).  
Regarding Claim 20, Li further discloses that substantially removing the horizontal portions and the sloped portions of the spacer material to form spacers on sidewalls of the lines comprises substantially removing the horizontal portions and the sloped portions of the spacer material without substantially removing the spacer material on the sidewalls of the lines (lines 105/115, spacer material 117/119, spacers 117/121, Figures 7 and 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2016/0190335) as applied to claim 1 above, and further in view of Sandhu et al. (U.S. 7,737,039).
Regarding Claim 3, Li discloses that limitations of claim 1 as discussed above and further disclose that the device layers are on the scale of angstroms (Paragraph 60) but does not explicitly disclose that forming a pattern of lines at a first pitch comprises forming the lines at a first pitch of from about 40 nm to about 100 nm. Sandhu et al. discloses a similar device wherein spacers are used on lines for self-aligned patterning (lines 131a, spacers 145, Figure 6b) wherein the first pitch of from about 40nm to about 100nm (Column 6, Lines 23-28).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the lines at a first pitch of from about 40 nm to about 100 nm in Li in view of Sandhu et al. in order to satisfy the demand of smaller integrated circuits while forming efficiently spaced contacts with decreased occurrence of shorts (Sandhu et al., Column 1, Lines 10-20 and Column 3, Lines 13-17 and 41-48).
Regarding Claim 11, Li discloses that limitations of claim 1 as discussed above and further disclose that the device layers are on the scale of angstroms (Paragraph 60) but does not explicitly disclose that forming conductive features at the second pitch comprises forming the conductive features at a pitch of less than about 100 nm.  Sandhu et al. discloses a similar device wherein spacers are used on lines for self-aligned patterning (lines 131a, spacers 145, Figure 6b) wherein the second pitch is a pitch of less than about 100 nm (Column 6, Lines 23-28).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the conductive features .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2016/0190335) as applied to claim 12 above, and further in view of Park et al. (U.S. 9,966,432).
Regarding Claim 13, Li discloses the limitations of claim 12 as discussed above and further disclose that forming a spacer material means depositing a layer with a thickness on the scale of angstroms (Paragraph 60) but does not explicitly disclose that forming a spacer material adjacent to a pattern of lines comprises forming the spacer material by atomic layer deposition.  Park discloses a similar device wherein spacer material is disposed on horizontal and sloped surfaces of a pattern of lines (spacer material SP2/125, lines 110/SP1, Figures 1 and 2) wherein the spacer material is deposited by atomic layer deposition (Column 6, Lines 55-64). Furthermore, it is known in the art to use ALD when conformally depositing angstrom-thick insulating layers.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the spacer material by atomic layer deposition in Li in view of Park et al. in order to conformally deposit a thin insulating spacer layer using a method well-established in the art.
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2016/0190335) as applied to claim 19 above, and further in view of Sandhu et al. (U.S. 7,737,039).
Regarding Claim 21, Li discloses that limitations of claim 19 as discussed above and further disclose that the device layers are on the scale of angstroms (Paragraph 60) but does not explicitly disclose that forming a conductive material in the openings comprises forming conductive features at a critical dimension of less than about 50 nm. Sandhu et al. discloses a similar device wherein spacers are used on lines for self-aligned patterning (lines 131a, spacers 145, Figure 6b) wherein conductive features are formed at a critical dimension of less than about 50 nm (Column 6, Lines 23-28).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form conductive features at a critical dimension of less than about 50 nm in Li in view of Sandhu et al. in order to satisfy the demand of smaller integrated circuits while forming efficiently spaced contacts with decreased occurrence of shorts (Sandhu et al., Column 1, Lines 10-20 and Column 3, Lines 13-17 and 41-48).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heo (U.S. 7,964,510) discloses forming openings of finer pitches by forming spacers on lines comprising horizontal and sloped surfaces.

Min et al. (U.S. 8,247,291) discloses forming openings of finer pitches by forming spacers on lines comprising horizontal and sloped surfaces.
Parascandola et al. (U.S. 7,291,560) discloses forming openings of finer pitches by forming spacers on lines comprising horizontal and sloped surfaces.
Zhou et al. (U.S. 8,852,851) discloses forming openings of finer pitches by forming spacers on lines comprising horizontal and sloped surfaces.
Im et al. (U.S. 9,666,433) discloses forming openings of finer pitches by forming spacers on lines comprising horizontal and sloped surfaces.
Ruffell et al. (U.S. 2017/0263460) discloses forming a spacer on lines, wherein the rounded end portions of the lines have the spacer material removed, exposing said end portions. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891